Case: 1:19-cv-05672 Document #: 12 Filed: 12/18/19 Page 1 of 5 PagelD #:40

9
Case: 1:19-cv-05672 Document #: 8-1 Filed: 12/16/19 Page 1 of 5 PagelD #:25

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

UNITED STATES SECURITIES
AND EXCHANGE COMMISSION,

Plaintiff,
Civil Action No. 1:19-cv-5672

MARCUS BOGGS, Honorable Charles R. Norgle, Sr.

Defendant.

 

 

JUDGMENT AS TO DEFENDANT MARCUS BOGGS

The U.S. Securities and Exchange Commission having filed a Complaint and Defendant
Marcus Boggs (“Defendant”) having entered a general appearance; consented to the Court’s
jurisdiction over Defendant and the subject matter of this action; consented to entry of this
Judgment without admitting or denying the allegations of the Complaint (except as to
jurisdiction and except as otherwise provided herein in paragraph VI); waived findings of fact
and conclusions of law; and waived any right to appeal from this Judgment:

I.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78}(b)] and Rule 10b-5
promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of
interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:
Case: 1:19-cv-05672 Document #: 12 Filed: 12/18/19 Page 2 of 5 PagelD #:41

Case: 1:19-cv-05672 Document #: 8-1 Filed: 12/16/19 Page 2 of 5 PagelD #:25

(a)
(b)

(c)

to employ any device, scheme, or artifice to defraud;

to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

to engage in any act, practice, or course of business which operates or would

operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

Il.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

(a)
(b)

(c)

to employ any device, scheme, or artifice to defraud;

to obtain money or property by means of any untrue statement of a material fact
or any omission of a material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading;
or

to engage in any transaction, practice, or course of business which operates or
Case: 1:19-cv-05672 Document #: 12 Filed: 12/18/19 Page 3 of 5 PagelD #:42

Case: 1:19-cv-05672 Document #: 8-1 Filed: 12/16/19 Page 3 of 5 PagelD #:25

would operate as a fraud or deceit upon the purchaser.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

Il.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently restrained and enjoined from violating Sections 206(1) and 206(2) of the
Investment Advisers Act of 1940 (“Advisers Act’) [15 U.S.C. §§ 80b-6(1) and 80b-6(2)] while
acting as an investment adviser, by the use of the mails or any means or instrumentality of
interstate commerce, directly or indirectly:

(a) to employ any device, scheme, or artifice to defraud any client or prospective

client; or

(b) to engage in any transaction, practice, or course of business which operates as a

fraud or deceit upon any client or prospective client.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

ad
Case: 1:19-cv-05672 Document #: 12 Filed: 12/18/19 Page 4 of 5 PagelD #:43

Case: 1:19-cv-05672 Document #: 8-1 Filed: 12/16/19 Page 4 of 5 PagelD #:25

IV.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
shall pay disgorgement of ill-gotten gains, prejudgment interest thereon, and a civil penalty
pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)], Section 21(d)(3) of the
Exchange Act [15 U.S.C. § 78u(d)(3)], and Section 209(e) of the Advisers Act [15 U.S.C. § 80b-
9(e)]. The Court shall determine the amounts of the disgorgement and civil penalty upon motion
of the Commission. Prejudgment interest shall be calculated from July 11, 2016, based on the
rate of interest used by the Internal Revenue Service for the underpayment of federal income tax
as set forth in 26 U.S.C. § 6621(a)(2). In connection with the Commission’s motion for
disgorgement and/or civil penalties, and at any hearing held on such a motion: (a) Defendant will
be precluded from arguing that he did not violate the federal securities laws as alleged in the
Complaint; (b) Defendant may not challenge the validity of the Consent or this Judgment; (c)
solely for the purposes of such motion, the allegations of the Complaint shall be accepted as and
deemed true by the Court; and (d) the Court may determine the issues raised in the motion on the
basis of affidavits, declarations, excerpts of sworn deposition or investigative testimony, and
documentary evidence, without regard to the standards for summary judgment contained in Rule
56(c) of the Federal Rules of Civil Procedure. In connection with the Commission’s motion for
disgorgement and/or civil penalties, the parties may take discovery, including discovery from
appropriate non-parties.

V.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.
Case: 1:19-cv-05672 Document #: 12 Filed: 12/18/19 Page 5 of 5 PagelD #:44

Case: 1:19-cv-05672 Document #: 8-1 Filed: 12/16/19 Page 5 of 5 PagelD #:25

VI.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of
exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the
allegations in the complaint are true and admitted by Defendant, and further, any debt for
disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this
Judgment or any other judgment, order, consent order, decree or settlement agreement entered in
connection with this proceeding, is a debt for the violation by Defendant of the federal securities
laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the
Bankruptcy Code, 11 U.S.C. §523(a)(19).

VI.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.
VILL.
There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.

Dated: Dee. (3, 20 19

 

* ger
vf a y |
lA ha poy bi fo

/

UNITED STATES DISTRICT JUDGE 7
/
b
